Citation Nr: 0515689	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-08 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a through 
and through gunshot wound of the right hip, muscle group XIV, 
with involvement of the lateral cutaneous nerve of the right 
thigh, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1951 to June 
1953.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which is the agency of original 
jurisdiction (AOJ) in this case.

The veteran was afforded a personal hearing before the 
undersigned in March 2005.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran has residuals of a moderately severe through 
and through gunshot wound of muscle group XIV, resulting in 
multiple debridements, prolonged hospitalization, subsequent 
relief from strenuous duty, and subsequent fatigability and 
fatigue-pain of the right thigh.

2.  The veteran has meralgia paresthetica, an isolated 
neuropathy of the lateral femoral cutaneous nerve, probably 
associated with entrapment in the inguinal area in the track 
of his gunshot wound, which is manifested by decreased 
sensitivity to touch and sensations of numbness that do not 
cause or nearly approximate moderate impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability rating 
for moderately severe injury of muscle group XIV are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.56, 4.73, Diagnostic Code 5314 (2004).

2.  The paresthesia of the lateral cutaneous nerve of the 
right thigh does not meet the criteria for compensation.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8729 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under 38 C.F.R. § 4.73, Diagnostic Code 5314, Muscle Group 
XIV, muscles of the anterior thigh group govern extension of 
knee; simultaneous flexion of hip and flexion of knee, 
postural support of body, and synchronizing the hip and the 
knee. Muscle Group XIV consists of the sartorius; rectus 
femoris; vastus externus; vastus intermedius; vastus 
internus; and tensor vaginae femoris.  Slight muscle 
disability of Muscle Group XIV warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability warrants 
a 10 percent rating; moderately severe muscle disability 
warrants a 30 percent rating; and severe muscle disability 
warrants a 40 percent rating.

The veteran's gunshot wound is best understood by review of 
the service medical record.  Wounded in action on October 16, 
1952, the first medical record is from the evacuation 
hospital the next day, showing prior records were lost.  
October and November 1952 hospital records show the veteran 
had multiple debridements of the wound and two closure 
surgeries.  The clinical summary shows the diagnosis of 
"Wound, missile, gunshot, perforating, right hip, entrance, 
lateral aspect; exit, anterior aspect, no artery or nerve 
involvement.  He had two secondary closures of the wound 
under general anesthesia.  The first surgery found a wound in 
the right groin just below the injured ligament and a deep 
wound opposite this on the lateral aspect of the right.  On 
freeing up and debriding the anterior wound, necrotic tissue 
was found running inferiorly and laterally, which was 
debrided and the wound closed.  The lateral wound was 
debrided and partially closed with a drain in place.  The 
second surgery was to remove granulation tissue of the right 
upper third of the thigh.  The skin edges were freshened and 
sutured with a drain in place.  The veteran was discharged to 
full duty in January 1953.

In April 1953, the veteran complained of numbness and a 
tightened feeling in the right thigh on excessive bending.  
X-ray studies were negative.  In April 1953 he was 
permanently excused from heavy duty involving prolonged 
bending and heavy lifting.

This history is fully consistent with the type of wound and 
history and complaints of a moderate muscle injury.  
38 C.F.R. § 4.56(d)(2)(i), (ii) (2004).  The surgical 
description of debridement of necrotic tissue is sufficiently 
like the sloughing of soft parts included among the criteria 
of a moderately severe disability to conclude the injury was 
of a moderately severe type.  38 C.F.R. § 4.56(d)(3)(i) 
(2004).  The historical criteria for a moderately severe 
disability include prolonged hospitalization for treatment of 
the wound.  The veteran was hospitalized for about six weeks 
for treatment of his wound.  The regulation does not define 
prolonged.  The Board will interpret the regulation to the 
veteran's benefit and deem his hospitalization prolonged.

The veteran's complaint of limitation in performance of his 
work requirement and relief from certain duties is consistent 
with the fatigue or fatigue-pain cardinal signs and symptoms 
of muscle disability.  See 38 C.F.R. § 4.56(c) (2004).  
Moreover, the veteran's March 2005 sworn testimony of having 
to give up his usual occupation after separation from service 
in favor of sedentary employment and of his recent 
abandonment of part-time employment that supplemented his 
post-retirement income are all consistent with "history and 
complaint" criteria of a moderately severe disability.  
38 C.F.R. § 4.56(d)(3)(ii) (2004).

The objective findings on VA examination of the muscles in 
May 2002 and on neurological examination in August 2002 show 
the scars of the through and through wound.  The veteran has 
a depressed scar, which is consistent with loss of underlying 
muscle tissue, but examination found no muscle hernia, 
suggesting there is not loss of deep facia, muscle substance, 
or normal firm resistance of the muscles; strength was full 
and equal to the uninjured muscles of the left side.

The veteran has credibly testified to a lowered threshold of 
fatigue and to fatigue-pain.  The VA examination reports do 
not contradict the veteran.  In the absence of the testing 
for endurance that regulation implies is required, and in 
light of the consistency of the veteran's testimony with the 
relief from certain strenuous activity in service, the Board 
will construe the evidence favorably to the veteran and find 
that he meets the objective criterion of a moderately severe 
disability of muscle group XIV.  See Diagnostic Code 5314.

The evidence is clear that the veteran does not have any of 
the criteria of a severe disability, as the strength of the 
involved muscles is wholly inconsistent with the degree of 
residual muscle damage commensurate with a severe disability.  
Likewise, comparison of the May 2002 examiners' observations 
to the criteria of severe muscle impairment is wholly 
persuasive that the veteran does not have any of these 
criteria.  See 38 C.F.R. § 4.56(d)(4)(iii) (2004).


The veteran opined at his hearing, through his 
representative, that more than one muscle group may be 
involved in his gunshot wound.  There is nothing in the 
medical record to suggest that to be so.  The initial VA 
examination of March 1954 found the wound involved muscle 
group XIV.  The veteran's lay supposition that more groups 
must have been involved because the wound was through and 
through is a lay opinion on a matter that requires medical 
expertise to determine.  The veteran's lay opinion is not 
acceptable as medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran also asserted that he has a neurological 
impairment that should be rated separately.  The service 
medical records showed no nerve involvement at the time of 
the injury, but the August 2002 VA neurology examination 
concluded that the current paresthesia was from an 
entrapment, possibly at the nerve root, but probably in the 
track of the inguinal injury.  The reasonable interpretation 
of the service record is that initial examination and follow-
up during hospitalization found no acute nerve trauma, i.e., 
the record is not informative about the probability of a 
later entrapment in the track of the injury.  In light of the 
complaint of similar symptoms in service and the August 2002 
VA neurologists opinion that his current discrete paresthesia 
of the anterior right thigh is related to the historical 
injury, it seems correct to concede now that the veteran's 
residuals of a gunshot wound includes the paresthesia of the 
cutaneous nerve of the thigh.

The VA rating schedule provides criteria for rating the 
external cutaneous nerve.  38 C.F.R. § 4.124a (2004).  In 
this case, the neurologist identified wholly sensory 
symptoms, i.e., not a paralysis, of the lateral cutaneous 
nerve.  The veteran's right thigh paresthesia can be 
evaluated by analogy, see 38 C.F.R. § 4.20 (2004), to the 
external cutaneous nerve, governed by Diagnostic Code 8729 
(2004) (neuralgia).

The veteran cannot be separately or additionally compensated 
for the nerve.  For separate or additional compensation, 
there must be compensable disability.  Diagnostic Code 8729 
provides a 0 percent rating for mild impairment.  There must 
be moderate of severe impairment for a 10 percent rating.  
Id.  The veteran's sensory changes without impairment of 
strength, reflex, coordination, or any other function of the 
leg does not equal or nearly approximate a compensable 
disability.  Although VA should acknowledge the nerve 
involvement, it is not compensable at this time.  See 
VAOPGCPREC 9-98 (two separate and distinct knee conditions 
can be separately compensated, but only if each condition 
separately causes compensable disability).

Finally, VA has discharged its duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), in the development of this case.  
Letters to the veteran of March 2002 and June 2003 notified 
him of the information and evidence necessary to substantiate 
his claim and of his rights and his and VA's respective 
burdens in producing information and evidence.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  VA 
obtained all of the information and evidence of which it had 
notice; the veteran testified that he has had only VA 
treatment.  38 C.F.R. § 3.159(c)(2) (2004).  VA examined the 
veteran and obtained a neurological opinion regarding the 
veteran's paresthesia.  38 C.F.R. § 3.159(c)(4) (2004).  In 
sum, VA discharged its duties under the VCAA.


ORDER

A 30 percent disability rating for residuals of a through and 
through gunshot wound of the right hip, muscle group XIV, 
with involvement of the lateral cutaneous nerve of the right 
thigh is granted, subject to the criteria governing payment 
of monetary benefits.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


